Exhibit 10.22

 

TRANSITION AGREEMENT

 

WHEREAS, Hyperdynamics Corporation (the “Company”) desires to retain the
continued services of David Wesson (the “Executive”) following June 30, 2016, to
amend the employment agreement between the Company and the Executive dated
October 1, 2015 (the “Employment Agreement”) and to enter into a Consulting
Agreement (the “Consulting Agreement”) (in the form attached hereto as
Exhibit (B)) embodying the terms of such modified relationship; and

 

WHEREAS, the parties hereto wish to enter into this Transition Agreement to
provide for an orderly transition of Executive’s responsibilities and to ensure
the Executive’s time and dedication to Company matters regarding the matters
specified in the Consulting Agreement until September 30, 2016 (“Transition
Period”);

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1.              Resignation as Officer and Employee; Return of Company Property

 

As of June 30, 2016, the (“Transition Effective Date”), Executive has and shall
sign a waiver and release as set out in Exhibit (A) and, (a) voluntarily and
irrevocably resigned as (i) the Company’s Vice President and Chief Financial
Officer, and (ii) Director of SCS Corporation, and (b) accepts the position as
Consultant (as defined in the Consulting Agreement) to the Company, to serve in
the capacity of Contractor through the filing of the Company’s 10K. Thereafter,
Executive may continue to serve as a Consultant at the pleasure of the Company’s
Chief Executive Officer and Board of Directors in accordance with and subject to
the applicable provisions of the Consulting Agreement, the Company’s By-Laws and
applicable law; provided, however, Executive or Company may terminate with 15
days’ notice at any time following September 30, 2016. Promptly following the
date hereof, Executive shall return all property of the Company in his
possession; provided, however, Executive may continue to utilize such property
that is reasonably necessary to perform services under the Consulting Agreement
until the end of the term thereof.

 

2.              No Amounts Due under Employment Agreement.

 

By signing this Transition Agreement, the parties hereto agree that no
additional compensation or benefits (or any other amounts) are payable under the
Employment Agreement and at no time did the Executive have or will have any
rights to payment of any form of severance or other compensation under Section 7
of the Employment Agreement.  For the avoidance of doubt, the Executive shall
retain all vested rights under all Company employee benefits plans, programs and
arrangements, including qualified compensation plans (specifically excluding any
severance benefit plans).

 

3.              Compensation during the Transition

 

(a)                                    In consideration for the services of
Executive during the Transition Period and in addition to the monthly payment of
$25,000 for Executive’s services per the Consulting Agreement, the Executive
shall be paid the three (3) monthly payments of $150,000 each on July 15, 2016,
August 15, 2016 and September 15, 2016, provided that the Consultant remains
providing services at the time of each scheduled payment.

 

(b)                                    In addition, the Executive shall receive
on the Transition Effective Date the following:

 

1.              On June 30, 2016, the Company will grant non-qualified stock
options to acquire 34,375 shares of the Company’s common stock with an exercise
price equal to the closing price.  The options will vest upon grant and may be
exercised within a twelve-month period.

 

--------------------------------------------------------------------------------


 

2.              Full and immediate vesting of all previously issued and
outstanding Employer stock options and restricted stock awards held by Executive
with a twelve month period following the Transition Effective Date to exercise
all Employer stock options, provided that in no event may such stock options be
exercised after the latest date upon which the options would have expired by
their original terms.

 

(c)                                     Except as provided in this Section 3,
the Executive shall not accrue any other rights, benefits or compensation other
than as specified in the Consulting Agreement on account of service following
the Transition Effective Date.

 

Governing Law. This Agreement and the employment of Executive, as well as any
arbitration proceedings hereunder, shall be governed by the laws of the State of
Texas except for its laws with respect to conflict of laws

 

Construction. This Agreement is to be construed as a whole, according to its
fair meaning, and not strictly for or against any of the Parties.

 

Severability. If any provision of this Agreement shall be determined by a court
to be invalid or unenforceable, the remaining provisions of this Agreement shall
not be affected thereby, shall remain in full force and effect, and shall be
enforceable to the fullest extent permitted by applicable law.

 

Counterparts. This Agreement may be executed by the Parties in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

 

ARBITRATION. ALL DISPUTES RELATING TO OR ARISING OUT OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE SCOPE AND INTERPRETATION OF THIS
ARBITRATION CLAUSE AND THE JURISDICTION OF THE ARBITRATOR, SHALL BE RESOLVED BY
ARBITRATION USING THREE ARBITRATORS FOLLOWING THE RULES OF ARBITRATION OF THE
AMERICAN ARBITRATION ASSOCIATION. ALL COSTS OF THE ARBITRATION SHALL BE PAID BY
EMPLOYER. THE ARBITRATION PANEL SHALL BE SELECTED AS FOLLOWS: EMPLOYER SHALL
SELECT ONE ARBITRATOR, EXECUTIVE SHALL SELECT ONE ARBITRATOR, AND THE TWO
ARBITRATORS THUS SELECTED SHALL SELECT THE THIRD ARBITRATOR. THE ARBITRATOR
SHALL HAVE THE DISCRETION TO MODIFY THE ARBITRATION PROVISIONS OF THIS AGREEMENT
TO THE EXTENT NECESSARY TO AVOID A FINDING THAT SUCH ARBITRATION PROVISIONS ARE
UNCONSCIONABLE OR UNENFORCEABLE. SUCH ARBITRATION SHALL BE THE SOLE AND
EXCLUSIVE REMEDY FOR ALL SUCH DISPUTES AND CONTROVERSIES RELATING TO OR ARISING
OUT OF THIS AGREEMENT. THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING
WITH REGARD TO EACH PARTY TO THE ARBITRATION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the date first set forth above.

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Ray Leonard

 

By:

/s/ David Wesson

Name:

Ray Leonard

 

Name:

David Wesson, Individually

Title:

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Waiver and Release

 

This Waiver and Release (this “Release”) is granted effective as of the date
signed below by David Wesson (“Executive”) in favor of Hyperdynamics Corporation
(the “Company”).  This is the Release referred to in the  Transition Agreement
between the Company and Executive effective June 30, 2016 (the “Transition
Agreement”), the Employment Agreement between the Company and the Executive
dated October 1, 2015 (the “Employment Agreement”) and the Involuntary
Termination Severance Plan adopted by the Company effective as of  June 12, 2012
(the “Plan”). Capitalized terms not defined in this Release are as defined in
the Plan.  Executive gives this Release in consideration of the Company’s
promises and covenants as recited in the Transition Agreement, with respect to
which this Release is an integral part.  Executive agrees as follows:

 

1.                                      Release of the Company.  Executive,
individually and on behalf of Executive’s successors, assigns, attorneys, and
all those entitled to assert Executive’s rights, now and forever hereby releases
and discharges the Company and its respective officers, directors, stockholders,
trustees, employees, agents, fiduciaries, parent corporations, subsidiaries,
Affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever (collectively, “Claims”), in law or in equity, which
Executive ever had or now has against the Released Parties, including, without
limitation, any Claims arising by reason of or in any way connected with any
employment relationship which existed between the Company or any of its
Affiliates and Executive.  It is understood and agreed that this Release is
intended to cover all Claims, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Executive has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to Claims for employment
discrimination under federal or state law; Claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; Claims for statutory or common law
wrongful discharge; Claims arising under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq.; Claims for attorney’s fees, expenses and costs; Claims for
defamation; Claims for emotional distress; Claims for wages or vacation pay;
Claims for benefits or that in any way relate to the design or administration of
any employee benefit program, including any claims arising under the Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; or Claims under any
other applicable federal, state or local laws or legal concepts.

 

2.                                                Release of Claims Under Age
Discrimination in Employment Act.  Without limiting the generality of the
foregoing, Executive agrees that by executing this Release, he or she has
released and waived any and all Claims he or she has or may have as of the date
of this Release under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq.  Executive acknowledges and agrees that he or she has been, and hereby
is, advised by the Company to consult with an attorney prior to executing this
Release.  Executive further acknowledges and agrees that the Company has offered
Executive the opportunity, before executing this Release, to consider this
Release; and that the consideration Executive receives for this Release is in
addition to amounts to which Executive was already entitled.  It is further
understood that this Release is effective immediately after the execution of
this Release.  Executive has read and understood the Plan, and it is
incorporated herein by reference.  Executive was advised in the Employment
Agreement of his rights pursuant to such Agreement. If Executive’s employment is
ending as part of a group termination, Executive has received a list of the job
titles and the ages of all employees

 

--------------------------------------------------------------------------------


 

eligible or selected and a list of the ages and job titles of employees in the
same job classification or organizational unit who are not eligible or selected.

 

3.                                                Release of Unknown Claims. 
Executive understands and agrees that this Release is a full and final release
covering all known and unknown, suspected or unsuspected injuries, debts, Claims
or damages which have arisen or may have arisen from any matters, acts,
omissions or dealings released in this Release.  Executive fully understand that
if any fact with respect to any matter covered in this Release is found
hereinafter to be other than or different from the facts believed by Executive
to be true at the time of the execution of this Release, Executive expressly
accepts and assumes that this Release shall be and remain effective,
notwithstanding such difference in facts.

 

4.                                      Limited Exceptions to Release.  The only
exceptions to this Release of Claims are with respect to (1) amounts payable
under the Transition Agreement; (2) such Claims as may arise after the date this
Release is executed; (3) any indemnification obligations to Executive under the
Company’s bylaws, certificate of incorporation, Texas law or otherwise;
(4) Executive’s vested rights under the terms of employee benefit plans
sponsored by the Company or its Affiliates; (5) an action to challenge the
Release of Claims under the Age Discrimination in Employment Act; (6) applicable
Workers’ Compensation benefits for occupational injuries or illnesses; and
(7) any Claims which the controlling law clearly states may not be released by
private agreement.

 

5.                                      Covenant Not to Sue.  Executive agrees
and covenants not to sue in any local, state or federal court or any other court
or tribunal for any Claims released by this Release.

 

6.                                      Confidential Information.  From and
after the date hereof, Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any secret or confidential information, knowledge or data relating to
the Company or any Affiliate and their respective businesses, which shall have
been obtained by Executive during Executive’s employment by the Company or any
Affiliate, to anyone other than the Company and those designated by it.  Should
Executive be contacted or served with legal process seeking to compel Executive
to disclose any such information, Executive agrees to notify the General Counsel
of the Company immediately, in order that the Company may seek to resist such
process if it so chooses.  It is understood, however, that the obligations of
this Paragraph shall not apply to the extent that the aforesaid matters become
generally known to and available for use by the public other than by acts by
Executive or Executive’s representatives in violation of the Plan or this
Release.

 

7.                                      Non-Admission.  The benefits provided
under the Plan are not to be construed as an admission of any liability
whatsoever on the part of the Company or any of the other Released Parties, by
whom liability is expressly denied.

 

8.                                      Governing Law and Severability.  This
Release and the rights and obligations of the parties hereto shall be governed
and construed in accordance with the laws of the State of Texas.  If any
provision hereof is unenforceable or is held to be unenforceable, such provision
shall be fully severable, and this document and its terms shall be construed and
enforced as if such unenforceable provision had never comprised a part hereof,
the remaining provisions hereof shall remain in full force and effect, and the
court or tribunal construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

--------------------------------------------------------------------------------


 

9.                                      Complete Agreement.  This Release and
the Transition Agreement set forth the entire understanding and agreement
between Executive and the Company concerning the subject matter of this Release
and supersede and invalidate any previous agreements or contracts.  No
representations, inducements, promises or agreements, oral or otherwise, which
are not embodied herein shall be of any force or effect.

 

I have read and understood this Release (including the Plan, which is
incorporated by reference), and I hereby AGREE TO and ACCEPT its terms and
conditions.

 

THIS IS AN IMPORTANT LEGAL DOCUMENT.  BY SIGNING IT YOU GIVE UP THE RIGHT TO SUE
CERTAIN OTHER PARTIES.  YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE EFFECT
OF THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS BEFORE YOU SIGN.  IF YOU DO
NOT UNDERSTAND IT, DO NOT SIGN IT. BY SIGNING THIS AGREEMENT YOU HEREBY ENTER
INTO THIS AGREEMENT YOU VOLUNTARILY AND OF YOUR OWN FREE WILL INTEND TO WAIVE,
SETTLE AND RELEASE ALL CLAIMS THAT YOU HAVE OR MIGHT HAVE AGAINST THE COMPANY.

 

/s/ David Wesson

 

 

 

Executive’s Printed Name

 

 

 

 

 

/s/ David Wesson

 

 

 

Executive’s Signature

 

 

 

 

 

06/30/2016

 

 

 

Executive’s Signature Date

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is made and entered into on June 30,
2016  by and between Hyperdynamics Corporation, a Delaware corporation with its
headquarters in Houston, Texas (the “Company”), and David Wesson, (the
“Consultant”). The Company and the Consultant may be referred to herein
collectively as “Parties” and singularly as “Party”.

 

WHEREAS, the Company and the Consultant desire to define their respective rights
and obligations under a consulting arrangement;

 

NOW, THERFORE, in consideration of the mutual promises, warranties and
representations hereinafter set forth, the Parties agree as follows:

 

1.              Description of Role.

 

The Consultant shall provide advice and assistance to the Company on finance and
accounting matters as requested from time to time by the Company.

 

2.              Duties of Consultant.

 

(a)         Consultant shall perform the following services (“Services”) on
behalf of the Company in a CFO independent contractor capacity: close the
Company’s Fiscal Year ended June 30, 2016 (“FY 2016”), oversee the year-end
audit and prepare and assist in the filing of the Form 10-K for FY 2016, provide
advice and support to the Chief Executive Officer and Board of Directors; and
provide advice and assistance on such other matters as the Chief Executive
Officer may from time to time request. All of the Services shall be performed
solely by the Consultant and shall not be assigned to any other person without
express written permission of the Company.  Until closing of the FY 2016 and
filing of the Form 10-K for FY 2016 is complete, Consultant’s primary business
undertaking shall be completion of such tasks.

 

(b)         Consultant shall perform the Services in good faith, diligently, and
shall make reasonable efforts to make himself available to respond to the
Company’s request for his services, it being understood that Consultant is or
may become engaged in business activities for others. However, Consultant shall
not perform Services in support of projects or businesses which directly compete
with the Company. Consultant shall not act or communicate in a manner that
disparages the Company’s reputation or relationships.

 

(c)          Unless mutually agreed by the Company and the Consultant, there is
no minimum amount of time that Consultant is required to devote to performing
the Services and the Company’s determination whether to use Consultant’s
Services after September 30, 2016 for one or more projects shall be at the
Company’s discretion with the agreement of Consultant upon providing 15 days’
notice.

 

3.     Representations and Understandings.

 

(a)         Consultant warrants, represents and acknowledges that Consultant has
not been investigated regarding, convicted of, or pleaded guilty to any charge
involving fraud, corruption, tax evasion, theft or larceny, securities
violations or breach of contract in any jurisdiction.

 

--------------------------------------------------------------------------------


 

(b)         CONSULTANT MAKES NO REPRESENTATION OR WARRANTY AS TO ACCURACY,
COMPLETENESS OR RELIABILITY OF HIS SERVICES. CONSULTANT MAKES NO REPRESENTATION
OR WARRANTY REGARDING THE USE BY THE COMPANY, OF HIS SERVICES, OR THE RESULTS OF
SUCH USE.

 

4.              Independent Contractor.

 

Consultant shall perform all Services as an independent contractor and will not
become an employee of Company. Consultant shall disclose his relationship with
Company to all third parties with whom he deals in performance of the Services.
Consultant shall not be entitled to any benefit which Company may provide for
its employees. Consultant is solely responsible for all tax returns and tax
payments required that are related to the Company’s payments to him for Services
pursuant to this Agreement.

 

5.              Term of Consultancy.

 

The primary term of this Agreement shall commence on the date hereof and extend
through September 30, 2016 (such period, and any extensions thereto, being
referred to as the “Consultation Periods”), unless sooner terminated in
accordance with the provisions of Section 8.

 

6.              Compensation and Reimbursement.

 

(a)         Company shall pay Consultant a monthly fee of U.S. $25,000, payable
in cash via wire transfer or check no later than 15 days after the end of the
month. The Consultant’s services end on September 30, 2016 and thereafter the
monthly fee is prorated weekly at the mutual agreement of the Parties.

 

(b)         Company shall reimburse Consultant for all necessary and reasonable
out-of-pocket expenses incurred or paid by Consultant in connection with the
performance of services under this Agreement upon presentation of expense
statements or vouchers or such other supporting information as it from time to
time requests evidencing the nature of such expense, and, if appropriate, the
payment thereof by Consultant, and otherwise in accordance with the Company
procedures from time to time in effect. All expenses above $100 shall be
pre-approved by the Company.

 

(c)          The foregoing provides the entire compensation, including expenses
incurred by the Consultant in the performance of Services required under this
Agreement, and is in full discharge of any and all liabilities in contract or
otherwise with respect to all Services rendered by Consultant. Consultant shall
pay any taxes from any jurisdiction on payments made under this Agreement.

 

7.              Confidentiality.

 

Consultant shall keep confidential all proprietary information provided by
Company or any of its affiliates or developed by Consultant hereunder during the
Consultation Period and for three years thereafter. Such information shall be
the property of Company or the appropriate affiliate. Consultant shall not
disclose such information to any third party except with Company’s prior written
consent. This obligation shall not apply to information which is or becomes part
of the public knowledge from a source other than Consultant. Consultant may not
make any announcement or release any information with respect to this Agreement
or Services, without

 

--------------------------------------------------------------------------------


 

Company’s prior consent. Upon termination of the Agreement or upon request of
Company, Consultant shall return to Company all materials furnished by Company
or any affiliate, and Consultant shall surrender all information or data
developed by Consultant hereunder, unless otherwise agreed by Consultant and
Company. Company may disclose this Agreement, including the compensation
provisions, to whomever Company determines has a legitimate need to know such
terms, including, without limitation, the government of the United States. The
obligations in this Article 7 shall survive termination of this Agreement.

 

8.              Termination.

 

Either Party may terminate this Agreement by giving 15 days written notice to
the other of such termination anytime following September 30, 2016. Notice of
termination shall not affect the Company’s obligation to pay for Services
provided prior to the notice of termination. The Agreement may be extended for
sequential periods by mutual consent of the Company and the Consultant. For the
avoidance of doubt, neither Party may terminate this Agreement prior to
September 30, 2016 except due to a material breach by the other Party after
reasonable notice and opportunity to cure.

 

9.              Governing Law.

 

This Agreement and the rights and obligations of the Parties hereunder shall be
governed by and interpreted in accordance with the laws of the State of Texas.

 

10.       Notices and Communications.

 

All notices, consents and other communications provided for herein shall be in
writing and shall be properly given when delivered in person, by a recognized
overnight courier service, or when sent by facsimile to the following addresses:
If to Company: Hyperdynamics Corporation, 12012 Wickchester - Suite 475,
Houston, Texas 77079, Telephone 713-353-9400, Facsimile 713-353-9421; Attention:
Mr. Ray Leonard.

 

If to Consultant: David Wesson, 4011 Alcorn Bend Dr., Sugar Land, Texas 77479,
Telephone 713-208-8637

 

Notices will be deemed effective upon delivery for personal delivery, and twenty
four hours after transmission by facsimile. Either Party may change the above
addresses and numbers by giving written notice of the change to the other Party.

 

11.       Miscellaneous.

 

(a)         No amendments or other changes to this Agreement shall be effective
or binding on a Party unless the same shall be in writing and signed by all
Parties.

 

(b)         This Agreement may be executed by the Parties in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all of which together shall constitute one and the same instrument. Execution
may be evidenced by faxed signatures or electronic signatures with original
signature pages to follow promptly.

 

(c)          This Agreement constitutes the entire agreement and understanding
among the Parties, their officers and directors with respect to the subject
matter hereof. This Agreement supersedes all prior oral and written discussions,
agreements and understandings relating to such subject matter.

 

(d)         For the avoidance of doubt, this Agreement does not extend or modify
in any form any term or expiration period for options to purchase shares that
may have been granted to Consultant under a

 

--------------------------------------------------------------------------------


 

                        separate agreement.

 

(e)          No waiver by either Party of any default or breach by the other
Party shall be construed as a waiver of any future default or breach. No waiver
of breach or default shall be implied from the acceptance of any payment or
service.

 

(f)           In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

The Parties have executed this Agreement to be effective as of the day and year
first above written.

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

/s/ Ray Leonard

 

By: Ray Leonard, Chief Executive Officer

 

 

 

 

 

/s/ David Wesson

 

David Wesson

 

 

--------------------------------------------------------------------------------